          Case 3:19-cr-03932-DB Document 23 Filed 01/30/20 Page 1 of 2




                                                      United States Department of Justice
                                                      United States Attorney’s Office
                                                      Western District of Texas - El Paso Division


                                              700 E. San Antonio Ave, Suite 200   Phone: (915) 534-6884
                                              El Paso, Texas 79901                Facsimile 915.534.6024

                                             January 30, 2020

United States District Clerk
Western District of Texas
525 Magoffin Avenue
El Paso, Texas 79901

               RE:    U.S. v. ALEJANDRO CARRILLO, a.k.a JOHN LARRANUS,
                      OSCAR MIRANDA, and JOSE URUETA
                      COURT NUMBER: 3:19-cr-03932-DB

Dear Sir or Madam:

        This is to advise you that the undersigned Trial Attorney with the Environmental Crimes
Section of the United States Department of Justice is currently assigned to represent the United
States in the above-entitled and numbered cause on all matters forthwith. Please change your
records to accurately reflect this information.

       Thank you for your attention to this matter.

                                             Respectfully submitted,

                                             JEAN E. WILLIAMS
                                             DEPUTY ASSISTANT ATTORNEY GENERAL
                                             ENVIRONMENT AND NATURAL
                                             RESOURCES DIVISION


                                             By:             /s/ Mary Dee Carraway
                                                      Mary Dee Carraway
                                                      Trial Attorney
                                                      Environmental Crimes Section
                                                      U.S. Department of Justice
          Case 3:19-cr-03932-DB Document 23 Filed 01/30/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that January 30, 2020, I electronically filed the foregoing with the Clerk
of Court by using the CM/ECF system which will send a notice of electronic filing to defense
counsel.


                                                                /s/ Mary Dee Carraway
